 
 
Exhibit 10.1
 
AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and
entered into this 14th day of May 2009, by and between NATIONAL HOLDINGS
CORPORATION, a Delaware corporation (the “Company”) and FUND.COM INC., a
Delaware corporation, and/or its Affiliate (collectively, the “Investor”).
 
Recitals
 
A. Effective as of April 7, 2009, the Company and the Investor entered into a
Securities Purchase Agreement, which agreement was amended by that certain
Amendment No. 1 to Securities Purchase Agreement, dated May 5, 2009
(collectively, the “Purchase Agreement”), pursuant to which inter alia, the
Investor agreed to purchase and the Company agreed to sell certain Securities of
the Company.
 
B. The Company and the Investor are executing and delivering this Agreement in
order to amend certain of the provisions to the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Purchase Agreement,
as follows:
 
1.            Definitions. Unless otherwise separately defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as are defined in the Purchase Agreement and the other Transaction
Documents.
 

2.            Amendment to Section 3.1. Section 3.1 of the Purchase Agreement
entitled Closing is
 
hereby deleted in its entirety and the following Section 3.1 is inserted in
place thereof.
 
“3.1Closing.
 
(a) The Closing shall take place at the offices of Littman Krooks LLP, 655 Third
Avenue, 20th Floor, New York, New York 10017 or at such place as may be mutually
agreed upon by the parties hereto (or remotely via the exchange of documents and
signatures) at 10:00 A.M. New York City time following the execution and
delivery of this Agreement, and on the first business day immediately following
the date on which the last of the conditions specified herein is fulfilled or
waived (other than conditions that by their nature are required to be performed
on the Closing Date, but subject to satisfaction of such conditions) but in any
event no later than May 22, 2009 (the “Closing Date”) or at such other time and
place and such other date as the Company and the Investor mutually agree in
writing. All events occurring at the Closing will, unless otherwise specified,
be deemed to have simultaneously occurred.
 
(b) In the event that the Closing shall not have occurred by the Closing Date
(or any other date mutually agreed upon in writing by the Parties), then the
Purchase Agreement, as amended, shall immediately terminate, without any further
notice by either party, and notwithstanding any terms therein or herein to the
contrary, neither party hereto shall have any further liability or obligation to
the other hereunder or thereunder.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
(c) The Parties acknowledge that on April 29, 2009 the Company has drawn the
Certificate of Deposit and received the sum of Five Hundred Thousand Dollars
($500,000) in respect thereof. As a result, the Limited Recourse Note was
automatically converted into Company Common Stock. Any termination of the
Purchase Agreement or this Agreement shall not affect the record and beneficial
ownership rights of the Investor, its pledgee Global Asset Fund Ltd., or any
subsequent holder of such shares, in and to an aggregate of 666,666 shares of
Company Common Stock into which the Limited Recourse Note was converted as of
April 29, 2009.”
 
2. No Further Amendments; Incorporation by Reference. Except as expressly
amended by this Agreement, all of the terms and conditions of the Purchase
Agreement and other Transaction Documents shall remain in full force and effect
and are hereby incorporated by this reference into this Agreement, as though
more fully set forth herein at length.
 
[Balance of this page intentionally left blank]
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

 
The Company:
 
NATIONAL HOLDINGS CORPORATION
         
By: /s/ Mark Goldwasser
   
Mark Goldwasser
   
Chairman and Chief Executive Officer
           
The Investor:    
 
FUND.COM INC.
         
By: /s/ Gregory Webster
   
Gregory Webster
   
Chief Executive Officer

 
 
 
 
 -3-

--------------------------------------------------------------------------------